            Case 3:20-cv-01035-SI     Document 27          Filed 07/01/20   Page 1 of 2




Matthew Borden, pro hac vice application pending
borden@braunhagey.com
J. Noah Hagey, pro hac vice application pending
hagey@braunhagey.com
Athul K. Acharya, OSB No. 152436
acharya@braunhagey.com
Gunnar K. Martz, pro hac vice application pending
martz@braunhagey.com
BRAUNHAGEY & BORDEN LLP
351 California Street, Tenth Floor
San Francisco, CA 94104
Telephone: (415) 599-0210
Facsimile: (415) 276-1808

Kelly K. Simon, OSB No. 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
P.O. Box 40585
Portland, OR 97240
Telephone: (503) 227-6928

Attorneys for Plaintiffs


                              UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                    PORTLAND DIVISION

TUCK WOODSTOCK; DOUG BROWN;                           Case No. 3:20-cv-01035-SI
SAM GEHRKE; MATHIEU LEWIS-
ROLLAND; KAT MAHONEY; JOHN                            SUPPLEMENTAL DECLARATION OF
RUDOFF; and those similarly situated,                 MATTHEW BORDEN IN SUPPORT OF
                                                      PLAINTIFFS’ MOTION FOR
                Plaintiffs,                           TEMPORARY RESTRAINING ORDER
                                                      AND PRELIMINARY INJUNCTION
       v.

CITY OF PORTLAND, a municipal
corporation; and JOHN DOES 1-60,
individual and supervisory officers of Portland
Police Bureau and other agencies working in
concert,

                Defendants.

                                                  1
       SUPP. BORDEN DECL. IN SUPPORT OF MOTION FOR TRO & PRELIMINARY INJUNCTION
            Case 3:20-cv-01035-SI       Document 27       Filed 07/01/20      Page 2 of 2




       I, Matthew Borden, declare:

       1.       I am an attorney at BraunHagey & Borden LLP, located in San Francisco,

California. I am duly licensed to practice law before all courts in the State of California. I have

applied to appear pro hac vice in this action as counsel of record for Plaintiffs. I base this

declaration on facts within my personal knowledge and if called upon to testify, I could and

would testify competently thereto.

       2.       Attached hereto as Exhibit 1 is a true and correct copy of an email sent from

Oregon House Speaker Tina Kotek to Mayor Wheeler on July 1, 2020, which is available at the

following URL: https://www.facebook.com/speakerkotek/posts/2248347975323164?__tn__=-R.

       I declare under penalty of perjury under the laws of United States of America that the

foregoing is true and correct.



Dated: July 1, 2020
                                                                   Matthew Borden




                                                  2
       SUPP. BORDEN DECL. IN SUPPORT OF MOTION FOR TRO & PRELIMINARY INJUNCTION
